
	

114 HR 251 : Homes for Heroes Act of 2015
U.S. House of Representatives
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 251
		IN THE SENATE OF THE UNITED STATES
		July 15, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To transfer the position of Special Assistant for Veterans Affairs in the Department of Housing and
			 Urban Development to the Office of the Secretary, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Homes for Heroes Act of 2015. 2.Special assistant for Veterans Affairs in the Department of Housing and Urban Development (a)Transfer of position to Office of the SecretarySection 4 of the Department of Housing and Urban Development Act (42 U.S.C. 3533) is amended by adding at the end the following new subsection:
				
					(h)Special assistant for veterans affairs
 (1)PositionThere shall be in the Office of the Secretary a Special Assistant for Veterans Affairs, who shall report directly to the Secretary.
 (2)AppointmentThe Special Assistant for Veterans Affairs shall be appointed based solely on merit and shall be covered under the provisions of title 5, United States Code, governing appointments in the competitive service.
 (3)ResponsibilitiesThe Special Assistant for Veterans Affairs shall be responsible for— (A)ensuring veterans have fair access to housing and homeless assistance under each program of the Department providing either such assistance;
 (B)coordinating all programs and activities of the Department relating to veterans; (C)serving as a liaison for the Department with the Department of Veterans Affairs, including establishing and maintaining relationships with the Secretary of Veterans Affairs;
 (D)serving as a liaison for the Department, and establishing and maintaining relationships with the United States Interagency Council on Homelessness and officials of State, local, regional, and nongovernmental organizations concerned with veterans;
 (E)providing information and advice regarding— (i)sponsoring housing projects for veterans assisted under programs administered by the Department; or
 (ii)assisting veterans in obtaining housing or homeless assistance under programs administered by the Department;
 (F)coordinating with the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs in carrying out section 3 of the Homes for Heroes Act of 2015; and
 (G)carrying out such other duties as may be assigned to the Special Assistant by the Secretary or by law..
 (b)Transfer of position in Office of Deputy Assistant Secretary for Special NeedsOn the date that the initial Special Assistant for Veterans Affairs is appointed pursuant to section 4(h)(2) of the Department of Housing and Urban Development Act, as added by subsection (a) of this section, the position of Special Assistant for Veterans Programs in the Office of the Deputy Assistant Secretary for Special Needs of the Department of Housing and Urban Development shall be terminated.
			3.Annual supplemental report on veterans homelessness
 (a)In generalThe Secretary of Housing and Urban Development and the Secretary of Veterans Affairs, in coordination with the United States Interagency Council on Homelessness, shall submit annually to the Committees of the Congress specified in subsection (b), together with the annual reports required by such Secretaries under section 203(c)(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11313(c)(1)), a supplemental report that includes the following information with respect to the preceding year:
 (1)The same information, for such preceding year, that was included with respect to 2010 in the report by the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs entitled Veterans Homelessness: A Supplemental Report to the 2010 Annual Homeless Assessment Report to Congress.
 (2)Information regarding the activities of the Department of Housing and Urban Development relating to veterans during such preceding year, as follows:
 (A)The number of veterans provided assistance under the housing choice voucher program for Veterans Affairs supported housing (VASH) under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)), the socioeconomic characteristics of such homeless veterans, and the number, types, and locations of entities contracted under such section to administer the vouchers.
 (B)A summary description of the special considerations made for veterans under public housing agency plans submitted pursuant to section 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) and under comprehensive housing affordability strategies submitted pursuant to section 105 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705).
 (C)A description of the activities of the Special Assistant for Veterans Affairs of the Department of Housing and Urban Development.
 (D)A description of the efforts of the Department of Housing and Urban Development and the other members of the United States Interagency Council on Homelessness to coordinate the delivery of housing and services to veterans.
 (E)The cost to the Department of Housing and Urban Development of administering the programs and activities relating to veterans.
 (F)Any other information that the Secretary of Housing and Urban Development and the Secretary of Veterans Affairs consider relevant in assessing the programs and activities of the Department of Housing and Urban Development relating to veterans.
 (b)CommitteesThe Committees of the Congress specified in this subsection are as follows: (1)The Committee on Banking, Housing, and Urban Affairs of the Senate.
 (2)The Committee on Veterans' Affairs of the Senate. (3)The Committee on Appropriations of the Senate.
 (4)The Committee on Financial Services of the House of Representatives. (5)The Committee on Veterans' Affairs of the House of Representatives.
 (6)The Committee on Appropriations of the House of Representatives.  Passed the House of Representatives July 14, 2015.Karen L. Haas,Clerk 